Stephens, J.
1. The act approved July 31, 1923 (Ga. L. 1923, p. 65) provides that in the County of Cook there shall be four terms of the superior court, in each year, “and that each of said terms shall be for a period of two weeks, provided the business of the court requires two weeks,” and that “the terms of said court shall begin and be held on the first and second Mondays in February, May, August, and November in each year.” After the expiration of two weeks from the first day of the term of court, where the presiding judge had, before the expiration of the two weeks, discharged the jury and left the bench, and ceased to hold court, and passed no order continuing the court in session after the expiration of the two weeks,- the court, after the expiration of the two weeks, stood adjourned. Where the first- day of the term was Mon*819day, November 3, 1930, the term of court liad, before the 29th day of November, 1930, become adjourned.
Decided February 17, 1932.
Smith & -Ferguson, H. ~W. Nelson, for. plaintiff in error in main bill of exceptions.'
S. B. McCall, Lee ~W. Branch, contra.
2. Since motions for new trials which are not extraordinary motions must be made in term time in order to be valid, a motion for a new trial, in a case in which a verdict and judgment had been rendered . upon the 7th day of November, 1930, in the-superior court of Cook County, which was not filed in the clerk’s office of the superior court until November 29, 1930, and was not presented to the trial judge prior to that date, was not filed within term time, and was therefore invalid. The court erred in dismissing the respondent’s motion to dismiss the motion for a new trial. Civil Code (1910), § 6089.
3. On the cross-bill of exceptions, wherein exception is taken to the judgment overruling the motion to dismiss the motion for a new trial, the judgment is reversed; on the main bill of exceptions, wherein exception is taken to the judgment overruling the motion for a new trial, the writ of error is dismissed.

Judgment reversed on the cross-hill; main hill dismissed.'


Jenk-ms, P. J., and Bell, J., concur.